ATTORNEY GENERAL OF TEXAS
                                               GREG         ABBOTT




                                                  August 23,2010



The Honorable Byron Cook                                       Opinion No. GA-0790
Chair, Committee on Environmental Regulation
Texas House of Representatives                                 Re: Combining real property and improvements
Post Office Box 2910                                           on one parcel identification number or taxpayer
Austin, Texas 78768-2910                                       account for appraisal district record purposes
                                                               (RQ-0827-GA)

Dear Representative Cook:

        You ask who determines whether land and improvements are combined on one single parcel
identification number or taxpayer account for appraisal district' record purposes when the land and
improvements are under common ownership.2

        While we find no state law that directly addresses who determines whether land and
improvements are combined in a single taxpayer account or parcel, we conclude on the basis of
express provisions of the Tax Code that it is an administrative determination made by the chief
appraiser.' Section 25.02 of the Tax Code provides that "[t]he appraisal records shall be in the form
prescribed by the comptroller" and must include, among other things, the appraised or market value
ofland and the appraised value of improvements to land. TEx. TAX CODE ANN. § 25.02(a)(5)-(6)
(Vernon 2008). Section 25.03 provides that "[p]roperty shall be described in the appraisal records
with sufficient certainty to identify it." Id. § 25.03. The chief appraiser, who is the chief
administrator of the appraisal office, is charged with preparing the appraisal records and must
exercise his administrative discretion in carrying out these and other functions set out in the Tax
Code. See id §§ 6.05(c) (providing that the chief appraiser is the chief administrator of the appraisal



         IThe Tax Code establishes an appraisal district in each county and requires each district to appraise property
for each taxing unit that imposes ad valorem taxes on property in the district. TEX. TAX CODE ANN. § 6.01(a)-(b)
(Vernon 2008).

         2Request Letter at 1 (available at http://www.texasattorneygeneral.gov).

         3you note that subsection 25 .08(a) provides that, with certain exceptions, "an improvement may be listed in the
name of the owner of the land on which the improvement is located." TEX. TAX CODE ANN. § 25 .08(a) (Vernon 2008)
(emphasis added); Request Letter at 2 (asking "'who' may add the improvements to the account of the real property"
under section 25.08(a)). Because we do not understand a reference to the listing of separate real property components
to equate to a directive about how to organize the various components of real property into taxpayer accounts or parcels,
we do not believe subsection 25.08(a) addresses your question.
The Honorable Byron Cook - Page 2                     (GA-0790)



office), 25.0 I ("the chief appraiser shall prepare appraisal records listing all property that is taxable
in the district"); see also id. § 25.08 (requiring chief appraiser to examine information submitted and
notifY owners of property whether they qualifY for separate taxation of land and improvements).
Organizing land and improvements into taxpayer accounts or parcels is one mechanism the chief
appraiser uses in carrying out these functions. Cf 34 TEX.ADMIN.CODE§ 9.3001(b)(2)(2010) (Tex.
Comptroller ofPub. Accounts, Appraisal Cards) (requiring appraisal districts to prepare an appraisal
card that includes for each parcel of residential or commercial real estate the account number of the
property).

        You suggest that a real property owner may, at his discretion, render the land and
improvements separately such that they "would be classified [by the appraisal district] as separate
parcels of property with separate account identification numbers for the appraisal district records."
Request Letter at 2. You do not provide any legal analysis to support the proposition that the chief
appraiser would be bound by a taxpayer's division of land and improvements as presented in a
rendition or describe the authority under which a taxpayer would be authorized to make such a
division. 4

        '''Rendition' is the reporting of taxable property by the owner to the appraiser."          SLW
Aviation,Inc. v. Harris County Appraisal Dist., 105 S.W.3d 99, 101 n.l (Tex. App.-Houston [1st
Dist.] 2003, no pet.); see also Hill v. Stone, 421 U.S. 289, 292 n.l (1975) ("To 'render' property for
taxation means to list it with the tax assessor-collector of the taxing district in question."). The Tax
Code provides that "[ a] person may render for taxation any property that he owns" and prescribes
the information that must be included in a rendition statement. TEX. TAX CODE ANN. § 22.01(a),
(c) (Vernon Supp. 2009); see also 34 TEX. ADMIN. CODE § 9.3031(b), (d)(1) (2010) (Tex.
Comptroller ofPub. Accounts, Rendition Forms ) (providing that "[ a] personrenderingpropertyshall
use the model form adopted by the Comptroller ofPublic Accounts or a form containing information
which is in substantial compliance with the model form" and adopting, among others, Form 50-141,
entitled "General Real Estate Rendition of Taxable Property").

        The Texas Supreme Court has broadly stated that "[0 ]rdinarilyproperty should be appraised
as rendered." Cherokee Water Co. v. Gregg County Appraisal Dist., 801 S.W.2d 872, 876 (Tex.
1990) (citing Electra Indep. Sch. Dist. v. Waggoner Estate, 168 S.W.2d 645, 650 (Tex. 1943)).
However, you do not identifY and we did not find any instance in which this rule has been applied
to a taxpayer's rendering separately land, and improvements on that .land, that are under common
ownership.




         4We fmd nothing in the Tax Code that provides that a rendition is binding on a chief appraiser. On the contrary,
the Tax Code provides that a chief appraiser is not bound by the taxpayer's valuation of property in the rendition. See
TEX. TAX CODE ANN. § 25.19(a)(2) (Vernon 2008) (providing that "the chief appraiser shall deliver a clear and
understandable written notice to a property owner of the appraised value of the property owner's property if . .. the
appraised value of the property is greater than the value rendered by the property owner") (emphasis added); cf also
Harris County Appraisal Dist. v. Reynolds, 884 S.W.2d 526, 529 (Tex. App.-El Paso 1994, no writ) ("[T]he statute
now in force does not include any prohibition against correcting the appraisal rolls to include property omitted although
previously rendered by the taxpayer.").
The Honorable Byron Cook - Page 3             (GA-0790)



        Even if the general rule does apply to a taxpayer who renders land and improvements
separately, the Texas Supreme Court has made it clear that the right to have property appraised as
rendered is not an immutable right. Cherokee Water Co., 801 S.W.2d at 876. We find several
exceptions to the general rule. A taxpayer is, for example, estopped from complaining about parcels
being valued as a single unit when he himselfhad rendered the parcels as one unit in past years. See
French Indep. Sch. Dist. v. Howth, 134 S.W.2d 1036,1037-38 (Tex. 1940). Similarly, a taxpayer
who renders parcels as a single unit will not be heard to complain that parcels are valued separately
when he fails to appeal the valuation of all the relevant parcels. Cherokee Water Co., 801 S.W.2d
at 876-77.

        Additionally, a property will not be assessed and valued "in accordance with the description
of the property owner's rendition [if] the property [is] being used in such a manner as to make it
impossible to do so." /d. (citing Electra Indep. Sch. Dist., 168 S.W.2d at 650). For instance, Moody-
Seagraves Co. v. City of Galveston involved two contiguous tracts of land that contained a cotton
mill building and various related improvements. Moody-Seagraves Co. v. City of Galveston, 43
S.W.2d 967, 969-70 (Tex. Civ. App.-Galveston 1931, writ ref d). The improvements were valued
as a whole. /d. at 969. The court explained that "[w]hile the general rule requiring the separate
valuation and assessment of separate pieces of property is well settled, ... it is equally well settled
that where separate pieces of property are occupied and used by the owner for one and the same
purpose, and their separate identities and values become merged and consolidated by such use, no
separate valuation and assessment is required." Id. at 970. Likewise, in City ofEdinburg v. Magee
the court explained that "where two or more tracts or parcels are occupied and used together by the
property owner for a single purpose, such as a homestead, their separate identities become merged
into one by such use, and they may be valued and assessed in solido." City ofEdinburg v. Magee,
97 S.W.2d 983, 984 (Tex. Civ. App.~San Antonio 1936, no writ).

        A rendering taxpayer is not entitled, as a matter of law, to have property appraised in
accordance with a rendition. We conclude that it is the chief appraiser who must, in the first
instance, analyze the rendition in light of the facts and determine how to organize the property into
taxpayer accounts or parcels.
The Honorable Byron Cook - Page 4            (GA-0790)



                                       SUMMARY

                       The chief appraiser of an appraisal district determines whether
               land and improvements are combined into a single taxpayer account
               or parcel. A taxpayer's separate rendition ofland and improvements
               does not change this conclusion.




DANIEL T. HODGE
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Christy Drake-Adams
Assistant Attorney General, Opinion Committee